                            United States District Court Northern District of Illinois
                            MOTION FOR LEAVE TO APPEAR PRO HAC VICE
 Case Title:                                                                                                          Plantiff(s)
                 In re: Ethiopian Airlines Flight ET302 Crash

                                                                              VS.

                                                                                                                      Defendant(s)


 Case Number: 1:19-cv-02170                                         Judge: Honorable Jorge L. Alonso


       Justin Timothy Green                                                                                  hereby apply to the Court


 under Local Rule 83.14 for permission to appear and participate in the above-entitled action on behalf of
Andrea Spini, Individually and as Special Administrator of the Estate of Gabriella Viciani,
Deceased, and on behalf of her surviving children, Marco Spini, Francesco Spini and Elisabetta Spini
                                                                                                     by whomIhave been retained.
(Case: _1:19-ev-02969 Filed: 05/02/20191

I am a member in good standing and eligible to practice before the following courts:
                                                  Title of Court                                                         Date Admitted
                                          Supreme Court, New York                                                              2009

                                        Superior Court of New Jersey                                                           1996

                                       USDC, District of New Jersey                                                            1996

                                  USDC, Southern District of New York                                                          1997

Ihave currently, or within the year preceding the date of this application, made pro hac vice applications to this
Court in the following actions:
                                                                                                             Date of Application
     Case Number                                              Case Title                                     (Granted or Denied)*




 *If denied, please explain:
 (Attach additional form if
 necessary)
 Pursuant to Local Rule 83.15(a), applicants who do not have an office within the Northern District of Illinois must designate, at the
 time of filing their initial notice or pleading, a member of the bar of this Court having an office within this District upon who service of
 papers may be made.

                                    Has the applicant designated local counsel?        Yes                   No

If you have not designated local counsel, Local Rule 83.15(b) provides that the designation must be made within thirty (30) days.
Has the applicant ever been:

censured, suspended, disbarred, or otherwise disciplined by any court?                 Yes ❑               No

or is the applicant currently the subject of an investigation of the
applicant's professional conduct?                                                      Yes                 No

transferred to inactive status, voluntarily withdrawn, or resigned from the
bar of any court?                                                                      Yes                 No

denied admission to the bar of any court?                                              Yes                 No

held in contempt of court?                                                             Yes                 No

NOTE: If the answer to any of the above questions is yes, please attach a brief description of the incident(s) and the applicant's current
status before any court, or any agency thereof, where disciplinary sanctions were imposed, or where an investigation or investigations
of the applicant's conduct may have been instituted.

Ihave read the Rules of Professional Conduct for the Northern District of Illinois and the Standards for Professional Conduct within
the Seventh Federal Judicial Circuit, and will faithfully adhere to them. Ideclare under penalty of perjury that the foregoing is true and
correct.


05/28/2019                                               si Justin Green

                  Date                                              Electronic Signature of Applicant

                             Last Name                                        First Name                            Middle Name/Initial
Applicant's Name
                            Green                                             Justin                               T

Applicant's Law Firm        KREINDLER & KREINDLER LLP

                             Street Address                                                                         Room/Suite Number
Applicant's Address
                            1750 THIRD AVE                                                                         32

                             City                        State                ZIP Code            Work Phone Number

                            NEW YORK                    NY                    10017               212 687 8181

(The pro hac vice admission fee is $150.00 and shall be paid to the Clerk. No admission under Rule 83.14 is effective until such
time as the fee has been paid.)


NOTE: Attorneys seeking to appear pro hac vice may wish to consider filing a petition for admission to the general bar of this Court. The
      fee for admission to the General Bar is $181.00 The fee for pro hac vice admission is $150.00. Admission to the general bar
      permits an attorney to practice before this Court. Pro hac vice admission entitles an attorney to appear in a particular case
      only. Application for such admission must be made in each case; and the admission fee must be paid in each case.




          Rev. 01/01/2018
